         Case 1:20-cv-05311-JSR Document 15 Filed 07/16/20 Page 1 of 1




UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK


TAX DIVAS, LLC and WILLIAMS AND J
                                                          Case No. 1:20-cv-05311
BOOKKEEPING, individually and on behalf of all
others similarly situated,

                             Plaintiffs,
                                                          NOTICE OF MOTION TO
                        v.                                ADMIT COUNSEL PRO HAC
                                                          VICE
J.P. MORGAN CHASE BANK and CITIBANK,
N.A.,

                             Defendants.


       PLEASE TAKE NOTICE that, upon the sworn affidavit of Christopher S. Comstock in

support of this motion and the Certificate of Good Standing annexed thereto, I will move this

Court pursuant to Rule 1.3(c) of the Local Rules of the United States District Court for the

Southern and Eastern Districts of New York for an Order allowing the admission of Christopher

S. Comstock, a partner with the firm of Mayer Brown LLP and a member in good standing of the

Bar of the State of Illinois, as attorney pro hac vice to appear for all purposes as counsel for

defendant Citibank, N.A. There are no pending disciplinary proceedings against me in any State

or Federal Court.


Dated: July 16, 2020

                                            Respectfully submitted,

                                            By: /s/ Christopher S. Comstock
                                                Christopher S. Comstock,
                                                MAYER BROWN LLP
                                                71 S. Wacker Drive
                                                Chicago, IL 60606
                                                Telephone: 312-701-8386
                                                Facsimile: 312-706-9372
                                                ccomstock@mayerbrown.com
